





FIFTH PURCHASE AGREEMENT AMENDMENT
This Fifth Purchase Agreement Amendment (this “Amendment”) dated as of October
14, 2019, is entered into by and between Tonogold Resources, Inc., a Delaware
corporation (“Buyer”), and Comstock Mining Inc., a Nevada corporation
(“Seller”).
WHEREAS, Seller and Buyer entered into that certain Membership Interest Purchase
Agreement, dated as of January 24, 2019, as amended by the Purchase Agreement
Amendment dated April 30, 2019, as amended by the Second Purchase Agreement
Amendment dated May 22, 2019, as amended by the Third Purchase Agreement
Amendment dated June 21, 2019, as amended by the Fourth Purchase Agreement
Amendment dated August 15, 2019 and restated September 17, 2019 (the “Purchase
Agreement”); and
WHEREAS, capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.
NOW, THEREFORE in consideration of the mutual covenants and agreements herein
and other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged by the parties, the parties agree as follows:
1.Amendment to Section 1.2(a). Section 1.2(a) of the Purchase Agreement is
hereby amended and restated in its entirety as follows:


“(a) In consideration of the sale of the Membership Interests and the agreements
of Seller herein, Buyer shall pay Seller a total purchase price of $15,000,000
(the “Purchase Price”) of which:


(i) Buyer has made non-refundable cash deposits of $3,925,000 toward the
Purchase Price prior to October 15, 2019, and Buyer has made a non-refundable
deposit of $3,500,000 in the form of Series D Convertible Junior Participating
Non-Cumulative Perpetual Preferred Stock (“CP Shares”) of Buyer that was
previously delivered to Seller; and


(ii) Buyer will make a payment for the invoiced September amount of $171,607.26,
on or before the October 18, 2019; and


(iii) Buyer will make a payment of $3,625,000 on or before the Closing Date; and


(iv) the remainder of the Purchase Price, $3,950,000, will be deferred (the
“Loan”) with terms and minimum payments as indicated in Section 1.2(c).


(v) In addition to the amounts indicated above, all cash received by Seller from
Buyer shall be applied first toward the reimbursement of outstanding invoices
prior to any application toward the minimum payments on the Loan. Without
limiting the generality of the preceding sentence, if the Closing does not occur





--------------------------------------------------------------------------------





prior to November 1, 2019, all amounts invoiced by the Seller to the Buyer for
October shall be immediately due and applied in the same manner described in the
preceding sentence.


2.Amendment to Section 4.9(a)(ii). Section 4.9(a)(ii) of the Purchase Agreement
is hereby amended to include the following:
“(ii) at any time after October 15, 2019 (the “Termination Date”); provided,
that Seller has agreed to extend the Termination Date to October 31, 2019, if
Buyer delivers an extension fee of $250,000 in CP Shares on or before October
25th 2019 and non-refundable cash deposits of at least $300,000 applicable to
the Purchase Price on or prior to October 18, 2019; and provided further that
Buyer may further extend the Termination Date to November 10, 2019, if Buyer
delivers an irrevocable notice prior to October 31st 2019 of its election to
extend in which case it must deliver an extension fee of $500,000 in CP Shares
on or before November 10th 2019 and non-refundable cash deposits of at least
$1,000,000 applicable to the Purchase Price on or prior to October 25, 2019.”
3.Pre-Closing Capital Raise Proceeds; Accounting. Buyer and Seller hereby agree
that Buyer shall pay the cash required to make the $3.625 million (less any
amounts paid in non-refundable deposits applicable to the Purchase Price under
paragraph 2 above), due on or before Closing per Section 1.2 (a)(iii) of the
Purchase Agreement from the proceeds of equity raises, royalty sales and/or
other third party funding agreements, whether in one transaction or a series of
transactions (collectively, a “Pre-Closing Capital Raise”). Buyer hereby agrees
to provide Seller with a weekly accounting of all proceeds of Pre-Closing
Capital Raises since August 15, 2019, starting on October 14, 2019 and each
Monday thereafter. Buyer covenants and agrees that if Buyer receives any
proceeds from any Pre-Closing Capital Raise, then Buyer shall cause 100% of such
proceeds to be immediately paid to Seller and used first to pay any expense
reimbursement obligations, and then the $3.625 million deposit contemplated by
the Purchase Agreement. Once all such payments have been made, Buyer will comply
with the requirements of Section 1.2(c)(v) of the Purchase Agreement, which
provides that if the proceeds from any Capital Raise exceed $6.5 million, then
Buyer shall immediately pay 50% of the excess amount to prepay the Loan, until
the Loan is paid in full.


4.Supersedence of Amendments Related to Deposits. All provisions related to
purchase price deposits set forth in each amendment to the Purchase Agreement
are hereby superseded by the provisions of Section 1.2(a) of the Purchase
Agreement, as amended hereby.


5.Expense Reimbursement Obligations. Buyer hereby agrees to pay in full all
existing unpaid invoices under the Option Agreement and the Purchase Agreement
issued on or prior to October 3, 2019, it being agreed and understood that Buyer
shall wire funds received by Buyer from any source to Seller within 24 hours of
receipt.




6.Remedies Upon Default of this Amendment. If Buyer fails to comply with its
obligations under this Amendment or fails to make any payment required to be
made under this Amendment and fails to remedy such violation within thirty (30)
days following notice from





--------------------------------------------------------------------------------





Seller, then such failure shall constitute a default by Buyer under this
Amendment and, if and so long as such default shall continue uncured or
unremedied, Seller shall have and be entitled to exercise, in its sole
discretion, exercise any of the remedies available to a secured lender under
Nevada law and any of the remedies set forth below. In case of any such default,
the Seller shall have the right to treat such amounts as debt pursuant to
promissory note (the “Deemed Promissory Note”) with a principal amount equal to
the sum of the amounts unpaid, bearing interest rate of twelve percent (12%) per
annum, compounding on a monthly basis until paid in full. The Deemed Promissory
Note shall be secured by a deed of trust and/or other security interest in the
Lucerne Properties, the Membership Interests and all rights of the Company. In
addition, the Seller shall have a right to terminate any of the Transaction
Documents (other than the Mining Lease).


7.No Novation. Except as amended hereby, all of the terms and conditions of the
Option Agreement and the Purchase Agreement shall remain in full force and
effect. Except as otherwise provided herein, Buyer and Seller acknowledge and
agree that this Amendment is not intended to constitute, nor does it constitute,
a novation, interruption, suspension of continuity, satisfaction, discharge or
termination of the obligations or liabilities under the Option Agreement or the
Purchase Agreement.


8.Further Assurances. Each of Buyer and Seller shall, upon request from the
other Party, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Amendment and the documents to be delivered hereunder.


9.Due Execution. The execution, delivery and performance by Buyer and Seller of
this Amendment has been duly authorized by all necessary action on the part of
Buyer and Seller. This Amendment has been duly executed and delivered by Buyer
and Seller.


10.Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of Nevada, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Nevada.


11.Venue. Each Party irrevocably submits to the exclusive jurisdiction of
federal courts in the State of Nevada, for the purposes of any dispute or action
arising out of this Amendment. Process in any action referred to in this
Section 11 may be served on any Party anywhere in the world by national courier
delivery sent to the address of such served Party set forth on the signature
page of this Amendment. Each Party irrevocably and unconditionally waives any
objection to the laying of venue of any action arising out of this Amendment in
U.S. federal courts sitting in the State of Nevada, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action brought in any such court has been brought in an
inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION (WHETHER BASED ON





--------------------------------------------------------------------------------





CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.


12.Beneficiaries. This Amendment is intended for the benefit of the Parties and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.


13.Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective against an executing Party when a counterpart has been
signed and delivered by such Party to another Party. This Amendment and any
amendments hereto, to the extent signed and delivered by means of portable
document format (“PDF”) or a facsimile machine, shall be treated in all manner
and respects as an original contract and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party or to any such contract, each
other Party hereto or thereto shall re-execute original forms thereof and
deliver them to all other Parties. No Party or to any such contract shall raise
the use of PDF or a facsimile machine to deliver a signature or the fact that
any signature or contract was transmitted or communicated through the use of PDF
or a facsimile machine as a defense to the formation of a contract and each
Party forever waives any such defense.
[Signature Page To Follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
TONOGOLD RESOURCES, INC.
 
 
By:
 
/s/ Mark Ashley
Name:
 
 Mark Ashley
Title:
 
 Chief Executive Officer
Address: 5666 La Jolla Boulevard, #315, La Jolla, CA 92037
 

                                
COMSTOCK MINING INC.
 
 
By:
 
/s/ Corrado De Gasperis
Name:
 
 Corrado De Gasperis
Title:
 
Executive Chairman and CEO
Address: 1200 American Flat Road, Virginia City, NV 89440
 



COMSTOCK MINING LLC, by its manager Comstock Mining Inc.
 
 
By:
 
/s/ Corrado De Gasperis
Name:
 
 Corrado De Gasperis
Title:
 
Executive Chairman and CEO
Address: 1200 American Flat Road, Virginia City, NV 89440
 










